DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 13, the claims recite limitation “calibrating a duration of a periodic step of activation of a near-field communication circuit of the first device according to a time interval between an activation of the near-field communication circuit and a reception, by the first device, of a message transmitted by a second device” which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter.  As described in the specification (figures 4-5 and paragraph [0081-0082]), a duration of a periodic step of activation of a near-field communication circuit of the first device {D_ON} is calibrated according to a time interval {D_SUP} between an activation of the near-field communication circuit and a reception, by the first device, of a message transmitted by a second device and a measurement of the frequency inaccuracy of an oscillating circuit of the first device.  Correction is required.  For the purpose of examination, the examiner would consider the step of calibrating, recited in claims 1 and 13, as in accordance with the specification.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed subject matters is Krishnan (9,071,926).  Krishnan discloses first and second NFC devices both seek to determine whether the other device is present and available for communication across an NFC channel. The first NFC device modulates a load in its transceiver. The second NFC device transmits a waveform. If the first NFC device detects the waveform while modulating its load, and if the second NFC device detects the load modulation while transmitting the waveform, then the two NFC devices initiate communication in accordance with a communication protocol (See figs. 1, 4 and col. 4 line 50 to col. 5 line 52).  However, none of cited prior arts of record, alone or in combination, discloses or suggests a method and a device comprising: a near-field communication circuit; and a processor configured to calibrate a duration of a periodic step of activation of the near- field communication circuit according to a time interval between an activation of the near-field communication circuit and a reception, by the first device, of a message transmitted by a second device, and a measurement of the frequency inaccuracy of an oscillating circuit of the first device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648